
	
		II
		110th CONGRESS
		2d Session
		S. 3081
		IN THE SENATE OF THE UNITED STATES
		
			June 4, 2008
			Mr. Kerry introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To establish a Petroleum Industry Antitrust Task Force
		  within the Department of Justice.
	
	
		1.Establishment of Department
			 of Justice Petroleum Industry Antitrust Task Force
			(a)Establishment
			 of task forceThe Attorney General shall establish in the
			 Department of Justice a Petroleum Industry Antitrust Task Force (in this
			 section referred to as the Task Force).
			(b)Responsibilities
			 of task forceThe Task Force shall have the responsibility
			 for—
				(1)developing,
			 coordinating, and facilitating the implementation of the investigative and
			 enforcement policies of the Department of Justice relating to petroleum
			 industry antitrust issues under Federal law;
				(2)consulting with,
			 and requesting assistance from, other Federal departments and agencies, as may
			 be appropriate; and
				(3)preparing and
			 submitting to the Congress an annual report that—
					(A)describes all
			 investigatory and enforcement efforts of the Department of Justice relating to
			 petroleum industry antitrust issues; and
					(B)addresses the
			 issues described in subsection (c).
					(c)Issues To be
			 examined by task forceThe Task Force shall examine all issues
			 relating to the application of Federal antitrust laws to the market for
			 petroleum and petroleum products, including—
				(1)the existence and
			 effects of any price gouging in sales of gasoline;
				(2)the existence and
			 effects of any international oil cartels;
				(3)the existence and
			 effects of any collusive behavior in controlling or restricting petroleum
			 refinery capacity;
				(4)the existence and
			 effects of any anticompetitive price discrimination by petroleum refiners or
			 other wholesalers of gasoline to retail sellers of gasoline;
				(5)the existence and
			 effects of any unilateral actions, by refiners or other wholesalers of
			 petroleum products, in the nature of withholding supply or otherwise refusing
			 to sell petroleum products in order to inflate the price of such products above
			 competitive levels;
				(6)the existence and
			 effects of any anticompetitive manipulation in futures markets or other trading
			 exchanges relating to petroleum or petroleum products;
				(7)the existence and
			 effects of any other anticompetitive market manipulation activities involving
			 petroleum or petroleum products;
				(8)any other
			 anticompetitive behavior that impacts the price or supply of petroleum or
			 petroleum products;
				(9)the advisability
			 of revising the merger guidelines issued by the Department of Justice and the
			 Federal Trade Commission to appropriately take into account particular aspects
			 of the petroleum and petroleum products marketplace;
				(10)the advisability
			 of amending the antitrust laws in light of any competitive problems in the
			 petroleum and petroleum products marketplace identified as part of the review
			 of the issues described in paragraphs (1) through (8) that cannot be
			 effectively addressed under such laws as in effect on the date of enactment of
			 this Act; and
				(11)the impact of
			 excessive speculation relating to petroleum or petroleum products within the
			 commodities futures trading market.
				(d)Director of
			 task forceThe Attorney General shall appoint a Director to head
			 the Task Force.
			(e)Initial
			 reportThe first report required under subsection (b)(3) shall be
			 submitted to Congress not later than December 31, 2008.
			
